



SECOND AMENDMENT TO
AMENDED AND RESTATED OPERATING AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED OPERATING
AGREEMENT ("Second Amendment") is effective as of August 1, 2016, by and between
Marathon Petroleum Company LP, a Delaware limited partnership whose mailing
address is 539 South Main Street, Findlay, Ohio 45840 ("MPC") and Marathon Pipe
Line LLC, a Delaware limited liability company whose mailing address is 539
South Main Street, Findlay, Ohio 45840 ("MPL"), each company being sometimes
referred to as a "Party"or collectively as the "Parties."


WITNESSETH:


WHEREAS, MPC and MPL entered into that certain Amended and Restated Operating
Agreement dated October 31, 2012, as amended by the First Amendment to Amended
and Restated Operating Agreement dated January 1, 2015 (collectively, the
"Agreement");


WHEREAS, the Parties now wish to add the Canton Refinery - Tuscarawas River 18"
Water system and include those other subject matter expert services provided by
MPL to MPC as part of the Agreement;


WHEREAS, MPL and MPC entered into an Amended and Restated Agreement dated August
1, 2016 whereby MPL will operate and maintain the Canton Refinery - Tuscarawas
River 18" Water system. The Parties agree that the Management Fee detailed in
the Amended and Restated Agreement will be paid in accordance with this Second
Amendment as part of the Management Fee;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Under Section 3.1 Agreement of Operator to Operate the Systems, add:


(w) Designate an unallocated account to be used for those services provided to
MPC which are not included in other agreements such as tariff expertise, asset
readiness for drops, accounting support, business development support, and any
other services not already allocated.


2.Delete Exhibit "A" in its entirety and replace it with the attached Exhibit
"A" dated August 1, 2016.


3.In all other respects, except as herein modified, the terms and provisions of
the Agreement shall remain in full force and effect.


4.In the event of any conflict between the terms and provisions of this Second
Amendment and terms and provisions of the Agreement, the terms and provisions of
this Second Amendment shall prevail.





--------------------------------------------------------------------------------







5.
Any terms not defined herein shall have the same meaning as specified in the
Agreement.



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the day and year first written above.








Marathon Petroleum Company LP
 
Marathon Pipe Line LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
By:
/s/ John Swearingen
 
By:
/s/ Craig O. Pierson
Name:
John Swearingen
 
Name:
Craig O. Pierson
Title:
Senior VP T&L
 
Title:
President
Date:
8/26/16
 
Date:
8/26/16
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------





Exhibit A


As of August 1, 2016




Pipeline Systems:


Canton Refinery - Tuscarawas River 18" Water Findlay - National Junction 4"-6"
Crude Freedom - Toledo 8" Products
Hartford Terminal - Wood River Barge Dock 12" Products (three 12"product
pipelines)
Heart Mountain Gathering (near Cody, WY) Martha KY Crude Gathering
Martinsville - Indianapolis 8" Products
Marrow County OH Gathering
Ohio Gathering
Tri-State Crude
West Seneca - Buffalo 6" Crude Willow Springs 14" Products Lateral


Eastern Crude Truck Unload
Western Crude Truck Unload


Clinton Tank Farm
Freedom Junction Tank Farm


**Separate agreements are in place for Neal, WV (Catlettsburg Propane) and
Canton caverns.



